      Case 9:18-cr-80054-RLR Document 53-1 Entered
U.S. DEPARTMENT OF JuSTICE
                                                   on FLSD Docket 09/18/2020 Page 1 of 5
                                               REQUEST FOR ADMINISTRATIVE REMEDY
Federal Bureau of Prisons


                    Type or use ball-point pen.         If attachments are needed, submit four copies. Additional instructions on reverse.

          Jimenez-Aray, Gabriel Arturo                                              17356-104                                                          CI D Ray James
                  LAST NAME, FIRST, l\1IDDLE INITIAL                                       REG.NO.                             UNIT                              INSTITUTION
 Part A- INMATE REQUEST

  Please see attached correspondence




                                                                              • <   '




                                                                                                                                             Digitally signed by Marissel Descalzo
                                                                                                   Marissel Descalzo                         Date: 2020.05.28 15:20:21 -04'00'

                  DATE                                                                                                    SIGNATURE OF REQUESTER
 Part B- RESPONSE




                 DATE                                                                                                WARDEN OR REGIONAL DIRECTOR
If dissatisfied with this response, you may appeal to_the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of this response,

  ORIGINAL: RETURN TO INMATE                                                                                            CASE N U M B E R : - - - - - - - - - -


                                                                                                                        CASE N U M B E R : - - - - - - - - - -
 Part C- RECEIPT
           Jimenez-Aray, Gabriel Arturo                                                 17356-104                                                              CI D Ray James
Return to:
              LAST NAME, FIRST, MIDDLE INITIAL       REG. NO.          UNIT          INSTITUTION
SUBJECT: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                 DATE                                                                         RECIPIENT"S SIGNATURE (STAFF MEMBER)
                                                                                                                                                                                     BP-229(13)
 USP LVN                                                                                                                                                                             APRIL 1982
             Case 9:18-cr-80054-RLR
       U.S. Deparhncnt of Justice I                    Document 53-1 Entered on FLSD
                                                                        Regional     Docket 09/18/2020
                                                                                 Administrative           Page 2 of 5
                                                                                                Remedy Appeal
       Federal Bureau of Prisons


       Type or use ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP-229(13) including any attachments must be submitted
       with this appeal.
                 Jimenez-Aray, Gabriel Arturo                                   17356-104                                                    CI D Ray James
       From:
                         LAST NAME. FIRST, MIDDLE INITIAL                                 REG. NO.                    UNIT                             INSTITUTION
       Part A - REASON FOR APPEAL




                                                                            /   .-· '




                      DATE                                                                                         SIGNATURE OF REQUESTER
       Part B - RESPONSE




                       DATE                                                                                            REGIONAL DIRECTOR
       If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel's Office within 30 calendar
       days of the date of this response.
      ORIGINAL: RETURN TO INMATE                                                                                 CASE N U M B E R : - - - - - - - - - -
_._   ___   -·------------------~--~--~--·~-----·---------------------·-~-                                                                                                          ----
       Part C - RECEIPT
                                                                                                                 CASENUMBER: - - - - - - - - - -
                 Jimenez-Aray, Gabriel Arturo                                           17356-104                                                    CI D Ray James
       Return t o : - - - - - - - - - - - - - - - - - - - - -
                       LAST NAME, FIRST, MIDDLE INITIAL       REG.NO.             UNIT            INSTITUTION
      SUBJECT: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



                     DATE                                                                  SIGNATURE, RECIPIENT OF REGIONAL APPEAL
                                                                                                                                                                      BP-230(13)
       USP LVN                                                                                                                                                        JUNE 2002 .

                                                                                                                   --- -·--------~·----'-------------- -   -----------.-----.. ~-~--'---
      Case 9:18-cr-80054-RLR
U.S. Department of Justice 1                  Document 53-1 Entered onOffice
                                                              Central  FLSDAdministrative
                                                                             Docket 09/18/2020   Page 3 of 5
                                                                                          Remedy Appeal
Federal Bureau of Prisons


Type or use ball-point pen. If attachments are needed, submit four copies. One copy each of the completed BP-DIR-9 and BP-DIR-10, including any attach-
ments must be submitted with this appeal.

          Jimenez-Aray, Gabriel Arturo                             17356-104                                               CI D Ray James
From:   ~~~~~~~~~~~~~~~~~~~~
               · LAST NAME, FIRST, MIDDLE INITIAL                           REG. NO.                      UNIT                     INSTITUTION

Part A-REASON FOR APPEAL




              DATE                                                                                      SIGNATURE OF REQUESTER

Part B-RESPONSE




              DATE                                                                                          GENERAL COUNSEL

ORIGINAL: RETURN TO INMATE                                                                            CASE NUMBER:
-----------------------------------------,--------------------
Part C-RECEIPT
                                                                                                      CASE NUMBER:
            Jimenez-Aray, Gabriel Arturo                                 17356-104                                               CI D Ray James
                      LAST NAME, FIRST, MIDDLE INITIAL                           REG. NO.                      UNIT                   INSTITUTION




              DATE                                                       SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL                       BP-231(13)
                                                                                                                                               APRIL 1982
USP LVN
Case 9:18-cr-80054-RLR Document 53-1 Entered on FLSD Docket 09/18/2020 Page 4 of 5




  Marissel Descalzo
  305.537.9572 Direct Dial
  mdescalzo@tachebronis.com

                                                 May 28, 2020

   Warden,
   CI D. Ray James
   Highway 252 East
   Folkston, GA 31537
   DRJ/General@bop.gov

          RE:      Gabriel Arturo Jimenez Aray
                   Register No. 17356-104

  Good morning,

          I am the attorney representing Gabriel Arturo Jimenez Aray, Reg. # 17356-104, who is
  housed at CI D. Ray James. I am writing on Mr. Jimenez Aray’s behalf to request his
  compassionate release and ask that he be promptly released from custody to serve the remainder
  of his term on home confinement.

          I attach BOP Form for Administrative Remedy here.

          Mr. Jimenez is highly supervisable (as demonstrated by his compliance with bond pretrial)
  and poses a low risk of reoffending. Additionally, his age and grave medical problems place him
  at a high risk of contracting a severe or fatal case of COVID‐19. Moreover, Mr. Jimenez has a
  sound release plan. He will release to live with his family in Houston, Texas in a safe environment
  – drug and crime‐free – and he will enjoy abundant support from his family and friends members,
  including a son that finished school in Syracuse, NY and is awaiting a safe travel plan.

  Release Plan
         Mr. Jimenez will live with his sister in Houston, Texas. Although he is unlikely to be able
  to work right away given his medical problems, his sister will support him and he will seek work
  as soon as practicable.

          I want to emphasize two sets of facts from Mr. Jimenez Aray’s presentence investigation
  report that strongly support release to home confinement in his case. First, Mr. Jimenez Aray is a
  low risk offender. His PSR reflects a criminal history category of I based on 0 criminal history
  points. He has not committed any acts of violence. He remained on bond pre-trial and was
  completely compliant. There is every reason to think that he will abide by conditions of supervision
  and not pose a risk to public safety once he is released. Second, Mr. Jimenez Ary is not in good
  health. He suffers from stomach ulcers, he has a history of heart disease, including an arrythmia
  and heart incident in 2014, and he is pre-diabetic. Worse, Mr. Jimenez Aray was developed a large
  mass near his lung that has been left unevaluated due to the restrictions related to COVID at the



                                   Tache, Bronis, Christianson and Descalzo, P. A.
        150 S.E. 2nd Avenue | Suite 600 |Miami, FL 33131 | o 305 537 9565 | f 305 537 9567 | TacheBronis.com
Case 9:18-cr-80054-RLR Document 53-1 Entered on FLSD Docket 09/18/2020 Page 5 of 5
  Warden,
  CI D. Ray James
  May 28, 2020
  Page 2

  prison. His age and poor health supports release to home detention or the granting of
  compassionate release.

         I believe that Mr. Jimenez Aray should receive priority treatment for release to home
  confinement under Attorney General Barr’s memorandum. He meets each criterion set forth in that
  memo for prioritizing compassionate release:

         • His age and medical conditions make him extremely vulnerable to COVID‐19
         • As I understand it, he is housed in minimum security
         • Based on my understanding of his risk factors, his PATTERN score should be minimum
         • He has a verifiable reentry plan to live in a safe, drug‐free, and supportive environment
         • His non‐violent drug offense and his criminal history reflect that he poses virtually no
  danger to the community

         In light of these issues, release to home confinement or a grant of compassionate release
  would be appropriate, and I am asking you to take whatever steps you can to expeditiously transfer
  Mr. Jeri out of custody.

         Please acknowledge receipt of this request, and please do not hesitate to reach out to me
  with any questions you may have.

                                                 Sincerely,

                                                 /s/ Marissel Descalzo

                                                 Marissel Descalzo




                              Tache, Bronis, Christianson and Descalzo, P. A.
